                                          Case 3:20-cv-00420-MMD-WGC Document 50 Filed 01/07/21 Page 1 of 3



                                      1    DAVID C. MCELHINNEY, ESQ.
                                           State Bar No. 0033
                                      2    MICHAEL MCCUE, ESQ.
                                           State Bar No. 006055
                                      3    BRIAN D. BLAKLEY, ESQ.
                                           State Bar No. 13074
                                      4    Lewis Roca Rothgerber Christie LLP
                                           One East Liberty Street, Suite 300
                                      5    Reno, NV 89501-2128
                                           Tel: 775.823.2900
                                      6    Fax: 775.823.2929
                                           dmcelhinney@lrrc.com
                                      7    mmccue@lrrc.com
                                           bblakley@lrrc.com
                                      8    Attorneys for Plaintiff
                                      9
                                                                  UNITED STATES DISTRICT COURT
                                     10                                DISTRICT OF NEVADA
                                     11

                                     12    DEBELL WINDOW SYSTEMS INC., a                 Case No. 3:20-cv-00420-MMD-WGC
                                           Nevada corporation,
One East Liberty Street, Suite 300




                                     13
                                                    Plaintiff,
                                     14                                                  JOINT STIPULATION AND ORDER
Reno, NV 89501-2128




                                           vs.                                           FOR DISMISSAL WITH PREJUDICE
                                     15
                                           DABELLA EXTERIORS, LLC, an Oregon
                                     16    limited liability company; and
                                           DAMSELFLY IMPROVEMENT, LLC
                                     17    d/b/a/ DaBella, an Oregon limited liability
                                           company,
                                     18
                                                    Defendants.
                                     19
                                     20
                                                    Plaintiff, DEBELL WINDOW SYSTEMS, INC., and Defendants, DABELLA
                                     21
                                           EXTERIORS, LLC and DAMSELFLY IMPROVEMENT, LLC d/b/a DaBella, stipulate
                                     22
                                           to the dismissal with prejudice of all claims and defenses, which were brought or could
                                     23
                                           ///
                                     24
                                           ///
                                     25
                                           ///
                                     26
                                           ///
                                     27

                                     28

                                           1
                                           113226542.1
                                          Case 3:20-cv-00420-MMD-WGC Document 50 Filed 01/07/21 Page 2 of 3



                                      1    have been brought in the above-styled case, each party to bear its own attorney’s fees and
                                      2    costs.
                                      3             DATED this 7th day of January, 2021.
                                      4    LEWIS ROCA ROTHGERBER CHRISTIE                   BERENSON, LLP
                                           LLP
                                      5
                                                                                            By: /s/ Diane J. Zelmer, Esq.
                                           By: /s/ David C. McElhinney
                                      6                                                     Diane J. Zelmer, Florida Bar No. 27251
                                           DAVID C. MCELHINNEY, NV Bar No. 0033             (Admitted Pro Hac Vice)
                                      7    MICHAEL MCCUE, NV Bar No. 006055                 4495 Military Trail, Ste. 203
                                           BRIAN D. BLAKLEY, NV Bar No. 13074               Jupiter, FL 33458
                                      8    One East Liberty Street, Ste. 300                Telephone: 561-429-4496
                                           Reno, Nevada 89501
                                      9
                                           Attorneys for Plaintiff                          BROWNSTEIN HYATT FARBER
                                     10                                                     SCHRECK, LLP
                                     11                                                     Matthew D. Francis, NV Bar No. 6978
                                                                                            Arthur A. Zorio, NV Bar No. 6547
                                     12                                                     5371 Kietzke Lane
One East Liberty Street, Suite 300




                                                                                            Reno, NV 89511
                                     13                                                     Tel: 775-324-4100
                                                                                            Fax: 775-333-8171
                                     14
Reno, NV 89501-2128




                                                                                            Attorneys for Defendants
                                     15

                                     16                                            ORDER

                                     17             Pursuant to the Joint Stipulation entered by Plaintiff DeBell Window Systems,

                                     18    Inc., and Defendants DaBella Exteriors, LLC, and Damselfly Improvement, LLC, by

                                     19    and through their counsel of record, and good cause appearing;

                                     20             IT IS HEREBY ORDERED that the above-titled action is dismissed with

                                     21    prejudice, with each party to bear their own fees and costs.

                                     22

                                     23                                          IT IS SO ORDERED.

                                     24

                                     25
                                                                                 U.S. DISTRICT COURT JUDGE
                                     26

                                     27                                          DATED: January 7, 2021
                                     28

                                                                                            2
                                           113226542.1
                                          Case 3:20-cv-00420-MMD-WGC Document 50
                                                                              47 Filed 01/07/21 Page 3 of 3



                                      1                                 CERTIFICATE OF SERVICE
                                      2             Pursuant to FRCP 5(b), I certify that I am an employee of LEWIS ROCA
                                      3    ROTHGERBER CHRISTIE LLP and that on January 7th, 2021, I e-filed a true and
                                      4    correct copy of the foregoing JOINT STIPULATION AND ORDER FOR
                                      5    DISMISSAL WITH PREJUDICE with the Clerk of Court through the Court’s
                                      6    CM/ECF electronic filing system and notice will be sent electronically by the Court to
                                      7    the following:
                                      8
                                                   Matthew D. Francis, NV State Bar: 6978
                                      9            Arthur A. Zorio, NV State Bar: 6547
                                                   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                     10            5371 Kietzke Lane
                                                   Reno, NV 89511
                                     11            Tel: 775-324-4100
                                                   Fax: 775-333-8171
                                     12            mfrancis@bhfs.com
One East Liberty Street, Suite 300




                                                   azorio@bhfs.com
                                     13
                                                   Diane J. Zelmer
                                     14            Florida Bar No. 27251
Reno, NV 89501-2128




                                                   (Admitted Pro Hac Vice)
                                     15            BERENSON, LLP
                                                   4495 Military Trail, Ste. 203
                                     16            Jupiter, FL 33458
                                                   Telephone: 561-429-4496
                                     17            djz@berensonllp.com
                                     18            Attorneys for Defendants
                                     19
                                     20                     DATED this 7th day of Janaury, 2021.
                                     21
                                                                          /s/ Dawn M. Hayes
                                     22
                                                                          an Employee of Lewis Roca Rothgerber Christie LLP
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                          3
                                           113226542.1
